Neutze, C. P. J.
The police recorder of Haddon Heights sentenced the defendant herein to six months confinement in the Camden county jail on the ground of attempted suicide.
This writ of habeas corpus is prosecuted to test the validity of the recorder’s sentence.
At common law, suicide was a felony, but the only active punishment was forfeiture of property of the decedent. The attempt to commit suicide was therefore a misdemeanor and therefore also an indictable offense. We have done, away with forfeiture of property in this state but the common law tests as to whether an act is a crime or not, is still applied in this state in the absence of statutory changes. Attempt at snicide is an indictable offon.se in this state because it has never been changed by the legislature. State v. Carney, 69 N. J. L. 478; 55 Atl. Rep. 44. Though suicide itself is not punishable in this state because we have no forfeiture, the attempt to commit suicide is punishable because section 216 of the Crimes act (2 Comp. Stat.j p. 1812) provides “Any person who shall attempt to commit * * * or any offenses of an indictable *116nature at common law though such offense be not actually committed, shall be guilty of a misdemeanor; * * A misdemeanor in this state is punishable by imprisonment not exceeding three years or a fine not exceeding $1,000 or both.
It is clear that the recorder could not impose such sentence upon the defendant in this case, and this rule may not be changed by making the actual punishment inflicted come within the jurisdictional confines of the recorder’s powers. The recorder had jurisdiction to sentence for crimes if the penalty provided for the offense by law does not exceed six months. Laws 1931, chapter 92, page 156. N. J. Stat. Annual 1931, § 160-241 (1). In this case the penalty provided for by law could extend to three years. Manifestly the recorder was without jurisdiction and the sentence is void.